

LICENSE AGREEMENT


This License Agreement (this “Agreement”), dated as of July 10, 2008 (the
“Effective Date”), is entered into by and between 4C Controls Inc., a
corporation organized under the laws of the State of Nevada and having its
principal place of business at Rockefeller Center, 1230 Avenue of the Americas,
7th Floor, New York, NY 10020 (“Licensee”) and Riccardo Maggiora, an individual
with his address at Via Bologna n. 39, 15048 Valenza (AL), Italy (“Licensor”)
(Licensee and Licensor each a “Party”, together the “Parties”).


WHEREAS, Licensor owns or controls sole dispositive power over all rights with
respect to the Licensor Technology and Licensor Know-How as such terms are
defined herein;


WHEREAS, Licensee desires to use Licensor Technology and Licensor Know-How for
the benefit of Licensee and desires to obtain a license from Licensor for such
use and to file and obtain any and all additional patents which are derivative
of Licensor Technology and Licensor Know-How;


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereby agree as follows:


1. Definitions


1.1 Affiliate: The term “Affiliate” means, with respect to any person, entity,
or any other person or entity that it directly or indirectly controls, is under
common control with, or is controlled by that person or entity. For purposes of
this definition, “control” (including with correlative meaning, the terms
“controlled by” and under “common control with”), as used with respect to any
person, or entity, means the possession, directly or indirectly, of the power to
direct or to cause the direction of the management and policies of such person
or entity, whether through the ownership of voting securities, by contract, or
otherwise.


1.2 Effective Date: The term “Effective Date” means the date set forth in the
preamble to this Agreement.


1.3 First Commercial Sale: The term “First Commercial Sale” means, after all
necessary marketing approvals have been obtained in a relevant country, the
initial transfer of a “Product”, as such term is defined herein, in such country
to a third party customer in exchange for cash or some cash equivalent to which
a value can be assigned for the purpose of determining “Net Sales”, as such term
is defined herein.


1.4 Improvements: The term “Improvements” means any and all inventions,
discoveries, processes, works of authorship, mask works, designations, designs,
know-how, ideas, copyrights, trade secret rights, mask work rights, trademark
rights, methods, compositions, formulae, procedures, protocols, software, source
code, algorithms, developments and improvements, techniques, results of
experimentation and testing, information and data of any and all nature or kind,
in any form or media, which have been conceived by Licensor or employees or
others acting on behalf of Licensor, either alone or jointly with others, as of
the Effective Date of the Agreement, and which constitute modifications,
enhancements or improvements to the Licensor Technology or Licensor Know-How or
are conceived, developed or reduced to practice using the Licensor Technology or
Licensor Know-How.


--------------------------------------------------------------------------------




License Agreement

--------------------------------------------------------------------------------

 
1.5 Net Sales: The term “Net Sales” means gross sales of the Products invoiced
by Licensee or any of its Affiliates to a third party, and accepted by the third
party, less shipping costs, warranty reserves, returns, allowances, taxes,
provided, however, (i) the “Net Sales” shall be deemed to occur on the later of
(x) the date of legal recognition by the Licensee of revenues derived from such
sale as determined under Generally Accepted Accounting Principals applicable to
United States public companies registered with the U.S. Securities & Exchange
Commission or (y) the date of actual receipt of proceeds from such sale as
received by the Licensee. Any and all amounts of Product revenues which are
deposits, escrows, warranty reserves, third-party custody funds, or security
interests, and all similar types of payments to Licensee, shall not be deemed to
be “Net Sales” unless and until any and all such amounts are free and clear of
all obligations, claims or liabilities to customers or third parties on the part
of Licensee. Net Sales shall be determined on a pro-forma basis by the chief
financial officer of Licensee and subject to audit by the Licensee’s independent
certified public accountants.


1.6 Person: The term “Person” means an individual, any incorporated entity,
limited liability company, partnership, trust, unincorporated organization or
association, government or any agency, instrumentality or political subdivision
of a government, or any other entity or organization.


1.7 Product: The term “Product” means any composition of matter, material,
device, apparatus, or system developed or commercialized by Licensee with
respect to the Licensor Technology, Licensor Patents or Licensor Know-How.


1.8 Licensor Know-How: The term “Licensor Know-How” means all inventions,
discoveries, processes, methods, compositions, formulae, procedures, works of
authorship, mask works, designations, designs, know-how, ideas, copyrights,
trade secret rights, mask work rights, trademark rights, protocols, software,
source code, algorithms, developments and Improvements, techniques, results of
experimentation and testing, information and data of any and all nature or kind,
in any form or media, which are known or not generally known, (i) embodying or
produced through use of Licensor Technology and associated know-how, or (ii)
embodying or produced through inventions conceived, discovered or reduced to
practice, whether alone or with others, by Licensor employees or with facilities
or equipment utilized by Licensor, (iii) otherwise regarding the Licensor
Technology, in which Licensor has an ownership or other interest during the Term
of this Agreement, (iv) further inventions (whether or not patentable),
discoveries, processes, methods, compositions, formulae, processes, works of
authorship, mask works, designations, designs, formulated and unformulated
know-how, ideas, copyrights, trade secret rights, mask work rights, trademark
rights, procedures, protocols, software developments, source code, algorithms,
techniques, results of experimentation and testing, information and data, works
of authorship, mask works, designations, designs, ancillary know-how, ideas and
information of any nature or kind, in any and all media, made or conceived or
reduced to practice, in whole or in part, by Licensor or by Licensor employee or
Licensor facilities which are derivative from any and all of the foregoing
clauses (i) through (iii) hereinabove; and (v) any Improvements with respect to
any and all of the foregoing clauses (i) through (iv) hereinabove.


1.9 Licensor Patents: The term “Licensor Patents” means (i) all patent
applications hereafter filed, having legal force in any country within the
Territory, embodying or produced through inventions conceived, discovered or
reduced to practice, whether alone or with others, by Licensor, or any of his
employees, or any of Licensor’s facilities or equipment, or any facilities or
equipment Licensor controls, regarding or related to the Licensor Technology or
Licensor Know-How, which claim an invention in which Licensor has an ownership
or other interest during the Term of this Agreement, and (ii) all patents that
in the future issue from the applications described in Annex A hereto, and (iii)
all divisions, continuations, continuations-in-part which are directed to
subject matter specifically described in the applications described in Annex A
hereto, reissues, renewals, extensions or additions to any such applications,
and any Improvements thereto upon which a patent application has been filed or a
patent has issued.

2

--------------------------------------------------------------------------------



License Agreement

--------------------------------------------------------------------------------

 
1.10 Licensor Technology: The term “Licensor Technology” means any and all
material, notes, records, Improvements, developments, and trade secrets
conceived, made by or discovered by Licensor in any capacity related, directly
or indirectly, to the applications described in Annex A hereto. For purposes of
clarity, the Licensor Technology excludes any and all intellectual property
previously assigned, sold or transferred to a third party prior to the date of
this Agreement as evidenced by license agreements made available to the Company
for examination thereof.


1.11 Territory: The term “Territory” means a territory consisting of the entire
world.


1.12 Royalty Year: The “Royalty Year” shall be a twelve-month calendar year
ending on December 31, except that the first Royalty Year, if the First
Commercial Sale of Product should occur during the year, may be less than twelve
months.


2. Representations and Warranties


Each Party hereby represents and warrants to the other Party as follows:


2.1 Existence and Power. The Party hereto has the power and authority and the
legal right to own and operate its property and assets, and to carry on its
business as it is now being conducted. If the Party is a corporate Person, such
Party is duly organized, validly existing and in good standing under the laws of
the jurisdiction in which it is incorporated.


2.2 Authorization and Enforcement of Obligations. Such Party (a) has the power
and authority and the legal right to enter into this Agreement and to perform
its obligations hereunder and (b) has taken all necessary action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder. This Agreement has been duly executed and delivered
on behalf of such Party and constitutes a legal, valid and binding obligation of
such Party, enforceable against such Party in accordance with its terms.


2.3 No Consents. To the knowledge of such Party, all necessary consents,
approvals and authorizations of all governmental authorities and other persons
required to be obtained by such Party in connection with this Agreement have
been obtained.


2.4 No Conflict. The execution and delivery of this Agreement and the
performance of such Party's obligations hereunder do not conflict with or
violate any requirement of applicable laws or regulations, and do not conflict
with, or constitute a default under, any contractual obligation of such Party.


2.5 Licensor Representations and Warranties. Licensor furthermore hereby
represents and warrants to Licensee as follows:


(a) Right, Title and Interest in the Licensor Technology and Licensor Know-How.
Licensor represents and warrants that (i) Licensor is the sole owner of, or has
exclusive and irrevocable complete legal and equitable power of disposition
over, the entire right, title, and interest in the Licensor Technology and
Licensor Know-How, (ii) Licensor has the sole right to grant licenses
thereunder, and (iii) the Licensor has not granted licenses thereunder to any
other Person that would restrict rights granted to Licensee.

3

--------------------------------------------------------------------------------



License Agreement

--------------------------------------------------------------------------------

 
(b) Third Party Claims. No claim has been made by, and to the knowledge of
Licensor, no claim is available to, any third party that any activity permitted
by the licenses granted to Licensee pursuant to this Agreement constitutes an
infringement of any right of any such third party anywhere in the world,
including, without limitation, any right under any copyright, trademark, trade
secret, patent, or other proprietary right of any such third party. For the
purposes of this section 2.5, third party shall mean any person other than
Licensor and Licensee and Licensee’s Affiliates.


(c) Patent Documents. Licensor has provided Licensee with copies of all
documents relevant to the validity or enforceability of the Licensor Patents,
including, without limitation, copies of all patent searches and legal opinion
letters relating to any patents included within the Licensor Patents and copies
of all documents relating to any potential infringement of the Licensor Patents.


3. License Grant


3.1 License Grant to Licensee. Licensor hereby grants to Licensee an exclusive
and irrevocable worldwide license, including, without limitation, the right to
grant any and all sublicenses at any time for any person on such terms as
determined at the sole discretion of Licensee, under the Licensor Technology,
Licensor Patents and Licensor Know-How, and all Improvements to Licensor
Technology, Licensor Patents and Licensor Know-How, to develop, make, have made,
use, sell, license, market and otherwise exploit Products in the Territory. For
purposes of clarity, any and all revenues derived by the Licensor from
sublicenses shall be within the scope of the Net Sales subject to payment of
Royalties as provided herein.


3.2 Technical Assistance. (a) Upon execution of this Agreement, Licensor shall
disclose and make available to Licensee all any and all further information
available to Licensor not previously disclosed to Licensee regarding the use of
the Licensor Technology, Licensor Patents and Licensor Know-How.


(b) During the Term of the Agreement, upon reasonable notice, Licensor without
additional consideration (i) shall promptly provide any and all technical
assistance regarding the Licensor Technology, Licensor Patents and Licensor
Know-How as Licensee reasonably requests, (ii) shall promptly train and advise
Licensee technical personnel as is deemed reasonably necessary by Licensee to
provide the foregoing technical assistance, (iii) shall promptly disclose and
make available to Licensee all information regarding the Licensor Technology,
Licensor Patents and Licensor Know-How and (iv) shall promptly take any and all
reasonable measures to safeguard and protect the Licensor Technology, Licensor
Patents and Licensor Know-How, including, without limitation, to establish and
maintain duplicate secure offsite copies of all such Licensor Technology,
Licensor Patents and Licensor Know-How which may be accessed by Licensee
personnel under password and/or vault protected facilities.
 
3.3 Copies of Sublicenses. Licensee shall upon reasonable request furnish to
Licensor a copy of each sublicense agreement and each amendment thereto,
provided, however, Licensee may redact such information as Licensee deems
proprietary and confidential as determined at the sole and reasonable discretion
of Licensee. Each such sublicense agreement or amendment shall constitute
Confidential Information of Licensee.


3.4 Obligations of Sublicensees. Licensee agrees that any sublicenses granted by
it shall contain provisions comparable to the provisions of this Agreement with
respect to confidentiality and all other material terms and conditions of this
Agreement which are reasonably necessary to protect the interests of Licensor
under this Agreement.

4

--------------------------------------------------------------------------------



License Agreement

--------------------------------------------------------------------------------

 
3.5 Limitation on Rights. The license granted hereunder shall not be construed
to confer any rights upon Licensee by implication, estoppel or otherwise as to
any technology not specifically licensed hereunder.


3.6 Patent and Registration Rights. Licensor expressly grants the right to
Licensee to file patent applications with respect to any and all Licensor
Know-How, Licensor Technology, and any and all future applications for patent
and future patents (all such Licensor Know-How, Licensor Technology, and any and
all patents which are derivative of Licensor Patents, collectively, the
“Derivative Patents”). Licensor hereby undertakes to assign to Licensee any and
all such Derivative Patents which are under prosecution, application or issued
in the name of Licensor as inventor, which shall become the sole property of
Licensee for the duration of such patent. Licensor grants to Licensee the right
to register any and all copyrights, trademarks and service marks which Licensee
deems reasonable and necessary for purposes of commercialization of any and all
Licensor Know-How, Licensor Technology, Improvements and Derivative Patents
thereof. For purposes of the foregoing, Licensor hereby grants a limited power
of attorney to Licensee for the purpose of taking any and all reasonable actions
necessary to cause the prosecution of any and all such Derivative Patents and
register any and all copyrights, trademarks and service marks at Licensee’s sole
discretion and at Licensee’s sole cost and expense, in any and all jurisdictions
worldwide and to cause the assignment to Licensee of any and all rights
pertaining to derivative and ancillary Licensor Know-How and Licensor Technology
obtained or further derived in connection with such Derivative Patents. The
power of attorney is expressly coupled with an interest duly acknowledged hereby
and shall survive for the duration of this Agreement. For purposes of clarity,
any and all Derivative Patent applications: (i) shall mention Licensor as the
inventor, (ii) shall ascribe ownership rights to the Licensee, and (iii) shall
ascribe economic rights to the Licensee.


3.7 Scope of Exclusive Rights. The rights granted to Licensee hereunder are
exclusive and Licensee shall be the sole licensee of such rights during the Term
of this Agreement. So long as Licensee’s rights remain effective under this
Agreement, Licensor undertakes and agrees that it shall not use any part of the
rights licensed to Licensee under this Agreement for commercial use in the
licensed Territory for any commercial purpose outside of the scope of this
Agreement or for the purpose of offering any service directed at any third party
located in the licensed Territory, and in each case, shall not grant any license
or sublicense to any third party for any reason whatsoever.


4. Royalty


4.1 Amount of Royalty: Licensee shall pay to Licensor, on a country-by-country,
Product-by-Product basis, a royalty of five per mil (0.5%) of Net Sales of
Product per Royalty Year (the “Royalties”).


4.2 Payment: Licensee shall submit a payment to Licensor annually that is equal
to the royalties due for that Royalty Year, less applicable withholding taxes
and credits, except that Licensee shall reserve and hold back an amount equal to
ten percent (10%) of the Royalties payment each Royalty Year (the “Royalty
Reserve”) to account for warranties, returns, allowances, and write-offs of
customer accounts. The Royalty Reserve, as adjusted for warranty costs, returns,
allowances, and write-offs of customer accounts, will be paid with the following
Royalty Year's Royalties payments. The Royalties payments to Licensor shall be
made within twenty (20) days after completion of the audit of the consolidated
financial statements of Licensee and its subsidiaries with respect to the end of
each Royalty Year in which Net Sales occurred (the “Payment Due Date”). With
each Royalties payment, Licensee shall submit to Licensor an itemized statement
setting forth the amount of Net Sales during the Royalty Year and the royalties
accrued.

5

--------------------------------------------------------------------------------



License Agreement

--------------------------------------------------------------------------------

 
4.3 Minimum Royalty. If, for any reason, commencing in Royalty Year two of this
Agreement, the total amount of Royalties paid by Licensee to Licensor during any
Term of this Agreement will not be equal to or greater than Euro 250,000.00 (two
hundred fifty thousand Euros), Licensee shall pay to Licensor the difference
between the total amount of Royalties already paid with respect to such year
during the Term and Euro 250,000.00 (two hundred and fifty thousand Euros)
within twenty (20) days after the Payment Due Date. For purposes of clarity, the
Minimum Royalty shall not apply to the first Royalty Year of this Agreement.


4.4 Offset Credits: In the event any Licensee sales attributable to Net Sales
within one year after the date of determination for such Net Sales are, for any
reason: (i) reversed and the proceeds attributable to such Net Sales are
returned, reimbursed or credited to a customer of Licensee, or to a third party
pursuant to court order or pursuant to written settlement agreement between
Licensee and the customer, or (ii) in the event any accounts receivable for Net
Sales become uncollectible or are written off with respect to which any
Royalties were previously paid to Licensor, then any and all Royalties
attributable to such Net Sales which have been previously paid to Licensor shall
be subject to offset in respect of future Royalties payments due from Licensee
to Licensor (“Offset Credits”). In the event the Offset Credits exceed the
Royalty Reserve, Licensor shall within ninety (90) days pay Licensee the amount
of such Offset Credits.


4.5 Records: The books and records of Licensee which relate to the royalties
under this Agreement shall be open for inspection by an independent accounting
firm appointed by Licensor (subject to the consent of Licensee, such consent not
to be unreasonably withheld or delayed) for the sole purpose of verifying
Royalties payments during regular business hours at such place or places where
such books and records are customarily kept and upon suitable written notice,
but not more frequently than once each year. The relevant records shall be
maintained by Licensee for a period of three (3) years after the expiration or
termination of this Agreement. The cost of any such inspection shall be paid by
Licensor. Any books and/or records received from Licensee during the course of
any such inspection shall be kept confidential.


5. Term and Termination


5.1 Term: The Term of this Agreement shall begin on the Effective Date, and
unless sooner terminated by the parties as herein provided, shall continue in
full force and effect for three (3) years (the “Initial Term”). Thereafter, the
Agreement shall automatically renew for renewal terms of three years (each, a
“Renewal Term” and the Initial Term and Renewal Term as respectively in effect,
a “Term”) each unless Licensee has provided written notice to Licensor of at
least ninety (90) days before the start of such Renewal Term.


5.2 Termination:


(a) By Mutual Agreement: the Parties may terminate this Agreement at any time by
mutual written agreement.


(b) For Breach: if either Party breaches this Agreement, the non-breaching
Party, at its option, may terminate this Agreement, provided that the
non-breaching Party has provided written notice to the breaching Party of the
breach and the non-breaching Party's intention to terminate this Agreement, and
the breaching Party has failed to cure its breach within ninety (90) days
following the date such notice was received by the breaching Party.

6

--------------------------------------------------------------------------------



License Agreement

--------------------------------------------------------------------------------

 
(c) If either Party shall breach its obligations under this Agreement, such
breaching Party shall be responsible to the other Party for all direct losses or
damages caused by such breach, including without limitation lost profits
suffered by the non-breaching Party after the lapse of the cure period. The
Parties expressly agree that, in the event a Party violates, defaults or fails
to perform any of its respective covenants, obligations, agreements,
representations or warranties contained herein, in addition to Licensor’s right
to terminate under Section 5(b), full legal remedy shall remain available to the
non-defaulting Party in such violation, default or failure, including the right
to recover monetary damages or to secure such other relief appropriate to the
circumstances, provided that no immaterial violation, default or failure to
perform shall result in relief that unreasonably disrupts the operation of the
business of Licensee or its Affiliates.


(d) Notwithstanding anything to the contrary herein, Licensee, at its sole
discretion, may terminate this Agreement on the first anniversary of the date
hereof if Licensee makes a determination that the rights licensed hereunder do
not have sufficient commercial viability (the “Early Termination
Determination”). Notice of any such termination shall be delivered in writing by
Licensee to Licensor no later than ten (10) days after the first anniversary of
this Agreement. In the event of such Early Termination Determination, all rights
licensed to Licensee shall revert to Licensor and this Agreement shall terminate
without recourse by either party.


6. Commercialization


6.1 Reasonable Efforts: Licensee by itself, or through its Affiliates or
licensees, throughout the Term, shall use commercially reasonable efforts to
proceed with the development and commercialization of Product, consistent with
reasonable business practices and judgments, determined in each case at the
reasonable and sole discretion of Licensee.


7. Confidentiality


(a) “Confidential Information” means any and all proprietary information,
technical data, trade secrets or know-how provided by Licensee to Licensor,
including, but not limited to Licensor Technology, Licensor Patents or Licensor
Know-How, as well as any information, data, trade secrets or know-how developed
by Licensor regarding the Product whether provided in written, oral, graphic,
visual, video, computer or other form, including, but not limited to, research
and product plans, products, services, customer lists and customers (including,
but not limited to, customers of Licensee on whom Licensor called or with whom
Licensor became acquainted), markets, developments, inventions, processes,
formulas, technology, marketing, finances or other business information.


(b) Licensor shall not use Confidential Information for any purpose whatsoever
other than on behalf of Licensee, or disclose Confidential Information to any
third party. Licensor agrees that Confidential Information shall remain the sole
property of Licensee. Licensor further agrees to take all reasonable precautions
to prevent any unauthorized disclosure of Confidential Information.
Notwithstanding the above, Licensor's obligation under this Section 7.1 (b)
relating to Confidential Information shall not apply to information:



 
(i)
which is already known to Licensor (other than under an obligation of
confidentiality), at the time of disclosure by Licensee to the extent that
Licensor has documentary evidence to that effect;

 
(ii)
which is generally available to the public or otherwise part of the public
domain at the time of its disclosure to Licensor;

 
(iii)
which becomes generally available to the public or otherwise part of the public
domain after its disclosure or development, as the case may be, and other than
through any act or omission of Licensor in breach of Licensor's confidentiality
obligations under this Agreement;


7

--------------------------------------------------------------------------------



License Agreement

--------------------------------------------------------------------------------

 

 
(iv)
which is subsequently lawfully disclosed to Licensor by a third party who had no
obligation to Licensee not to disclose such information to others;

 
(v)
which is approved for release by Licensee in writing.



(c) Licensor shall not improperly use or disclose any proprietary information or
trade secrets of any former or current employer or other person or entity with
which Licensor has an agreement or duty to keep in confidence information
acquired by Licensor in confidence and that Licensor shall not bring onto the
premises of Licensee any unpublished document or proprietary information
belonging to such employer, person or entity unless consented to in writing by
such employer, person or entity.


(d) Licensor recognizes that Licensee has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on Licensee's part to maintain the confidentiality of such information
and to use it only for certain limited purposes. Licensor agrees that Licensor
owes Licensee and such third parties a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except as necessary in carrying out
the services for Licensee consistent with Licensee's agreement with such third
party or to the extent necessary to comply with applicable laws, rules and
regulatory compliance incumbent upon Licensee.


(e) Upon the termination of the Agreement, or upon Licensee's earlier request,
Licensor shall deliver to Licensee all of Licensee's property relating to, and
all tangible embodiments of, Confidential Information in Licensor's possession
or control.


(f) Export Control. Both parties recognize that an export license must be
obtained before certain controlled materials and information can be exported and
the parties will make all reasonable efforts to obtain such license if required.
Licensee will not transfer any technical information that it receives from
Licensor or products made using such information to any country prohibited from
obtaining such data by the U.S. Department of Commerce Export Administration
Regulations without first obtaining a validated export license, and Licensee
will otherwise comply with all export control laws and regulations of the United
States. The parties will take reasonable steps to prevent any and all such U.S.
controlled materials and information from being imported into the United States
and take reasonable steps to prevent any U.S. Persons from coming into contact
with technical details pertaining to any U.S. controlled materials and
information. The parties agree to cooperate with each other, including, without
limitation, providing required documentation, in order to obtain any necessary
export licenses or exemptions therefrom. Each Party warrants that it will comply
with all such applicable laws and regulations governing use, exportation and
re-exportation in effect from time to time.


8. Enforcement.


(a) Notice of Infringement. Licensee agrees to promptly notify Licensor in
writing of any infringement or misappropriation of any of the Licensee licensed
intellectual property hereunder to which Licensee or any sublicensee becomes
aware and will provide Licensor with any and all evidence in its possession, if
any, of such infringement or misappropriation. Licensor agrees to promptly
notify Licensee in writing of any infringement or misappropriation of any of the
Licensee Licensed Intellectual Property to which Licensor becomes aware and will
provide Licensee with any and all evidence in its possession, if any, of such
infringement or misappropriation.

8

--------------------------------------------------------------------------------



License Agreement

--------------------------------------------------------------------------------

 
(b) Enforcement Action. In the event of any infringement or misappropriation of
the intellectual property licensed to Licensee hereunder, Licensor will have the
right to determine an appropriate course of action to enforce such Licensee
licensed intellectual property or otherwise abate the infringement or
misappropriation thereof, to take (or refrain from taking) appropriate action to
enforce such Licensee licensed intellectual property, and, in the event that
Licensor elects to take action, to control any litigation or other enforcement
action, to enter into or permit the settlement of any such litigation or any
other enforcement action with respect to such Licensee licensed intellectual
property, and to recover and retain any monetary damages, settlement, royalties
or other recovery arising from such litigation or other enforcement action.
Licensee will use reasonable efforts to cooperate with Licensor at Licensor’s
expense, in any litigation or enforcement action hereunder and Licensee will
join as a party to any such litigation or other enforcement action as required
by law at Licensor’s expense. Licensor shall indemnify and hold harmless
Licensee against any and all losses arising out of or in relation to (i) any
such cooperation given by Licensee to Licensor and (ii) Licensee joining as a
party to such litigation or other enforcement action, which losses may include,
without limitation, payment by Licensee of any third party legal costs as a
result of Licensee joining as a party to such litigation or enforcement action.
In the event that Licensor takes no action against such infringer or
unauthorised user, within ninety days of the date on which it first learns of
such misappropriation or infringement, then subject to Licensor’s consent (which
shall not be unreasonably withheld), Licensee may take such action in the name
of Licensor or in its own name, as it shall see fit and Licensor shall
co-operate fully, at Licensee’s expense, with Licensee in respect thereof.
Licensee shall be entitled to retain any monetary damages, settlement, royalties
or other recovery, if any, recovered or obtained in any proceedings or action
taken by Licensee at its own expense.


9. Miscellaneous


9.1 Notice: Any notices required or permitted to be given under this Agreement
shall be deemed given if communicated in the English language and delivered to
the Party to be notified at its address shown below or at such other address as
may be furnished from time to time by the Party to be notified to the notifying
Party in writing.


If to Licensor, addressed to:
Riccardo Maggiora
Via Bologna n. 39
15048 Valenza (AL)
Italy


If to Licensee, addressed to:
4C Controls Inc.
Rockefeller Center
1230 Avenue of the Americas - 7th Floor
New York, NY 10020
Facsimile: +1 (917) 639-4005
Attention: Corporate Secretary
with a copy to : Wuersch & Gering LLP, 100 Wall Street, 21st Floor, New York, NY
10005.


9.2 Entire Agreement: This Agreement and the annexes hereto set forth the entire
agreement and understanding between the parties regarding its subject matter,
and supercedes and replaces any and all prior arrangements and understandings
relating to such matters. None of the terms of this Agreement may be modified
except as set forth in writing and signed by Licensor and Licensee.

9

--------------------------------------------------------------------------------




License Agreement

--------------------------------------------------------------------------------

 
9.3 Amendments and Waiver: No amendment, modification or alteration of the terms
or provisions of this Agreement will be binding unless the same is in writing
and duly executed by each of the Parties hereto, except that any of the terms or
provisions of this Agreement may be waived in writing at any time by the Party
which is entitled to the benefits of such waived terms or provisions. No waiver
of any of the provisions of this Agreement will be deemed to, or will,
constitute a waiver of any other provision hereof (whether or not similar). No
delay on the part of any Party to this Agreement in exercising any right, power
or privilege hereunder will operate as a waiver thereof.


9.4 No Agency, Partnership, or Joint Venture: Nothing in this Agreement shall be
deemed to make the parties partners, joint venturers, or agents of one another.
No Party to this Agreement shall have the power to bind or obligate the other.
Any engagement of Licensor by Licensee or its Affiliates in any and all
capacities shall be separate and apart from this Agreement and shall have no
force or effect with respect to the agreement of the Parties under this
Agreement.


9.5 Governing Law and Dispute Resolution: This Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
giving effect to any choice of law or conflict of law provision or rule (whether
New York or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than New York. Any dispute, controversy or claim
arising out of or relating to this contract, including the formation,
interpretation, breach or termination thereof, including whether the claims
asserted are arbitrable, shall be referred to and finally determined by
arbitration administered by the American Arbitration Association in accordance
with its International Arbitration Rules. The tribunal shall consist of a three
(3) arbitrators. The place of arbitration shall be New York, New York. The
arbitration shall be conducted in English. The arbitrators may grant any remedy
or relief, including but not limited to specific performance. The prevailing
Party in any such arbitration shall be entitled to recover its share of the
arbitration costs, including but not limited to its attorneys’ fees and any
other costs incurred in its representation, in proportion to such Party’s award.
Judgment upon the award rendered by the arbitrators may be entered by any court
having jurisdiction thereof. Notwithstanding the foregoing arbitration
provisions above, each Party shall have the right to institute judicial
proceedings against the other Party or anyone acting by, through or under such
other Party in order to seek injunctive or other equitable relief in order to
restrain an actual or threatened breach of this Agreement. The prevailing Party
in any such legal action for injunctive or equitable relief shall be entitled,
in addition to any other rights and remedies it may have, to reimbursement for
its expenses, including court costs and reasonable attorneys' fees. With respect
to any such legal action for injunctive or equitable relief, the courts located
in the Borough of Manhattan in the City and State of New York shall have
exclusive jurisdiction. The service of process or of any other papers with
respect to such proceedings upon either Party by certified or registered mail in
accordance with the provisions for notice herein shall for all purposes
constitute good, proper and effective in personam service.


9.6 Successors And Assigns : The terms and conditions of this Agreement will
inure to the benefit of, and be binding upon, the respective successors and
assigns of the Parties hereto. Licensee may assign or sublicense any and all
rights hereunder at any time at its sole discretion subject to the terms and
conditions herein.


9.7 Third Party Beneficiaries. Nothing in this Agreement, express or implied, is
intended to confer any rights or remedies hereunder on any Person other than
Licensee or Licensor and their respective Affiliates or any of their respective
successors and permitted assigns.

10

--------------------------------------------------------------------------------




License Agreement

--------------------------------------------------------------------------------

 
9.8 Severability: If any provision of this Agreement or the application of any
such provision to any Person, Party or circumstance will be held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity, illegality or unenforceability will not affect any other
provision of this Agreement and this Agreement will remain in full force and
effect and will be effectuated as if such illegal, invalid or unenforceable
provision is not part thereof.


9.9 Annexes: The Parties hereto acknowledge and agree that the Annexes attached
hereto are an integral part of this Agreement, and are hereby incorporated by
reference herein and made a part hereof.


9.10 Section Headings: The headings of the articles, sections and paragraphs
contained in this Agreement are inserted for convenience only and will not be
deemed to constitute part of this Agreement or to affect the construction
thereof.


9.11 Construction: Licensor and Licensee each acknowledge that this Agreement
has been prepared jointly by the Parties and shall not be construed against any
Party as the draftsperson.


9.12 Language: This Agreement is written in the English language. Any other
language version of this Agreement shall be for convenience purposes only and
shall not affect the interpretation hereof.


9.13 Further Assurances: Each Party shall do and execute, or arrange for the
doing and executing of, each necessary act, document and thing to implement this
Agreement, including without limitation executing and delivering and recording
any license required by local law, with terms consistent with this Agreement to
the extent permitted by such local law, in the relevant country or
jurisdictions.


9.14 Counterparts: This Agreement may be executed in two or more separate
counterparts, each of which taken together shall have the same force and effect
as one original and shall constitute an effective, binding agreement on the part
of each of the undersigned.


[Signature Page Follows]



11

--------------------------------------------------------------------------------



License Agreement

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



 
4C CONTROLS INC.
                   
By:
/s/ Barbara S. Salz      
Name: Barbara S. Salz
     
Title: Corporate Secretary
                   
RICCARDO MAGGIORA
                   
(Signature:)   /s/ Riccardo Maggiora
   
Print Name: Riccardo Maggiora
 


12

--------------------------------------------------------------------------------



License Agreement

--------------------------------------------------------------------------------


Annex A


1 - Perimeter intrusion detection radars


Description


We will develop two radar systems for intrusion detection: the first, called
more properly GUIDAR is based on ranging leaky coaxial cable sensors and creates
a volumetric protection zone; the second is a high performances free-space RADAR
and creates a virtual barrier. Both systems are designed to detect moving
targets.


The GUIDAR exploits the features of Ultra Wide Band (UWB) radar signal
transmitted along a leaky coaxial cable and whose reflections, given by targets
approaching the cable, are received by another leaky coaxial cable and then
processed, detected, and classified by means of a complete and innovative
Digital Signal Processing (DSP) system.
The leaky coaxial double cable can be installed, buried or not, along a generic
path and protect a cylindrical volume around the double cable with a diameter of
about 2 m along its entire length. Each digital processing system, able to
detect the position and size of any target, can manage up to hundreds of meters
of cable. More digital processing systems can be networked using standard
Ethernet and then connected to a central managing system. This technology is
generally classified as active, volumetric, terrain following, all-weather, and
immune to vegetation and blowing debris.


We also developed a mono-static UWB electronic scanning radar (ESR) using a new
antenna design and an advanced DSP system realizing a protection barrier. The
processing unit is developed implementing a signal processing scheme able to
precisely recognize the intruder radar cross section and position up to hundreds
of meters distance from the antenna. More processing units can be networked
using standard Ethernet and then connected to a central managing system. This
technology is classified as active, volumetric, all-weather, ideal for low
profile targets, and immune to vegetation and blowing debris.


Advantages
We will develop innovative cable geometry and innovative antennas that
dramatically improve the performances of our systems in terms of ranging with
respect to the existing products. Moreover we will adopt innovative UWB radar
analysis software based on DSP architecture that permits us to reach very high
detection capabilities and performances and to be highly resilient to the
environment changes (nuisance).


Applications
These systems are ideal to protect military and operation plants, airports,
borders, oil pipes, etc.

13

--------------------------------------------------------------------------------



License Agreement

--------------------------------------------------------------------------------


2 - EMSEC (protection and eavesdropping)


Description
Electronic equipment can emit unintentional signals from which eavesdroppers may
reconstruct processed data at some distance.


We will develop a single pc/laptop active protection system based on the
emission of correlated signals (innovative concept) that is intrinsically
totally secure. Emitting a composite correlated protection signal the received
spectrum is a non discernible mix of the signal to be protected and the
protecting signal. This apparatus is low power, narrow band, impossible to
violate and easy to be installed.


We will develop a high performances (large distance and through the wall)
eavesdropping system on video display unit based on state-of-the-art digital
signal processing. The system is an all-digital system implementing a fast AD
conversion and digital front-end. Channel equalization, automatic choice of
spectral harmonic, automatic extraction of vertical and horizontal
synchronizations, and digital image enhancement permit to reach unprecedented
performances in terms of readability.


Advantages
A completely and totally new concept is applied to the protection system and a
totally digital system will be developed for eavesdropping permitting to reach
unprecedented performances.


Application
The protection system can be applied in military installations, in governmental
buildings, during tactical operations, etc.

14

--------------------------------------------------------------------------------



License Agreement

--------------------------------------------------------------------------------


3 - Real time positioning system


Description
Organizations need a system able to locate objects or people. A real time
positioning system consists of a fixed infrastructure of base stations and
associated hardware and software to enable accurate real-time tracking of small
battery powered (active) tags, which can be attached to people or objects,
within the area covered by the base stations infrastructure. Compared to Global
Positioning Systems (GPS), this system provides greater accuracy (typically to a
resolution of a few centimetres) and the ability to work in situations where GPS
does not (such as inside buildings) and with very small devices (active tags)
with very small batteries.
The sensors in each base station are very sensitive detectors for the low power
pulses emitted by the tags and can distinguish between reflections and directly
received signals. Each sensor independently determines the azimuth and elevation
directions of arrival of the incoming signals using special antenna array and
signal analysis. Sensors do not need to have optical line of sight contact with
the tags since the signals go through walls and other objects. An infrastructure
of base stations can be installed and networked using standard Ethernet and then
connected to a central management system.


Advantages
New sensor antennas will be developed with improved performances. Innovative
signal processing techniques will improve range and precision. The main
advantages of such technologies are: high precision, very good performance even
in presence of obstacles or limited visibility, capability to work both outdoor
and indoor, capability to work also with important metal obstacles using a
suitable topology for the base stations, very high noise immunity, etc.


Applications
The system can be applied wherever is necessary to track in real time the
position of people or objects, i.e. to associate the data from a bar code
scanner with its position in a warehouse, to provide the position of a pallet of
goods placed in a warehouse or a container in a storage area or airport, to
automatically detect the proximity between objects, to determine if during an
emergency procedure employees have all reached designated areas, etc.

15

--------------------------------------------------------------------------------



License Agreement

--------------------------------------------------------------------------------


4 - Image processing codecs


Description
This system is constituted of an off-the-shelf electronic board based on digital
signal processors running state-of-the-art image processing software algorithms
(embedded system). It gets an input from any video camera (or radar, or
eavesdropping system) and gives alarm and other outputs. It will perform the
following content video analyses: motion detection, abandoned/removed
object/vehicle detection, perimeter crossing detection, panic situation
detection, people/vehicle counting and speed evaluation, PTZ camera tracking,
plate recognition, behaviour analysis, face recognition.


Advantages
We are confident to reach incredible performances in terms of image resolution
(> 1 mega-pixel) and video rate (> 25 frames per second).


Applications
The system is ideal to protect military and operation plants, airports, borders,
vip houses, highways, cities, etc.




16

--------------------------------------------------------------------------------

